DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-12) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urabe et al. (hereinafter Urabe)(US Publication 2017/0024883 A1)
Re claim 1, Urabe discloses a non-transitory computer-readable recording medium storing therein an anomalousness determination program that causes a computer to execute a process comprising: sensing a region in an object in each of a plurality of ultrasound examination images using an object sensing technique (See fig. 2: 15; fig. 4: S22; fig. 5 & ¶ 42 where it teaches ultrasound image data; ¶ 58 where it teaches HaarLike feature quantity is a value (regional contrast) where the sum of pixel values in a white region is subtracted from the sum of pixel values in a black region in a rectangle which is the calculation target in the search window in an image.  HaarLike feauture quantity is used to determine the detection target (here, a structural object) in the search window; ¶ 65 where it teaches the cine information generating unit 15 performs a predetermined feature quantity arithmetic with respect to the image of the 

Re claim 2, Urabe discloses wherein the ultrasound examination images are images on which the object supposed to be imaged is determined to be imaged and is selected. (See ¶s 4 and/or ¶ 58 and/or ¶s 65-66)

Re claim 3, Urabe discloses wherein the determining includes determining anomalousness in the object based on a rate of detection of each of the regions in the ultrasound examination images. (See fig. 5 & ¶s 58, 65-66)

Re claim 4, Urabe discloses wherein the determining includes determining anomalousness in the object based on whether there is the object. (See ¶s 58, 65-66)

Re claim 5, Urabe discloses wherein the ultrasound examination images are images obtained by scanning the object. (See figs. 1-2 & ¶s 33-34)

Re claim 6, Urabe discloses wherein the scanning is performed in a single direction. (See figs. 1-2 & ¶s 33-34)


Re claim 8, Urabe discloses a non-transitory computer-readable recording medium storing therein an anomalousness determination program that causes a computer to execute a process comprising: detecting change over time from a plurality of frames in a video containing a scan cross-section of an object (See figs. 4-5 & ¶ 43 where it teaches a cine information generating unit 15 determines whether an abnormal candidate spot such as a lesion exits with respect to each frame of cine video data.); performing image recognition for detecting the object from each of the frames (See fig. 2: 15; fig. 4: S22, S23; fig. 5 & ¶ 42 where it teaches ultrasound image data; ¶ 58 where it teaches HaarLike feature quantity is a value (regional contrast) where the sum of pixel values in a white region is subtracted from the sum of pixel values in a black region in a rectangle which is the calculation target in the search window in an image.  HaarLike feauture quantity is used to determine the detection target (here, a structural object) in the search window; ¶ 65 where it teaches the cine information generating unit 15 performs a predetermined feature quantity arithmetic with respect to the image of the structural object which is extracted in step S22 and detects an abnormal candidate spot in the structural object by a predetermined determination method according to the arithmetic result (Step S23).  If the abnormal candidate spot is a tumor, the tumor is detected as a mass structural object by Hessian analysis or the like, for example.  The roundness of the mass structural object and the average of brightness value of the pixels included in the mass structure are calculated.); and detecting anomalousness in the object in frames from which the change over time is detected from among the frames based on a degree at which the object is detected in the image recognition. (See fig. 2: 15; fig. 4: S22, S23; fig. 5 & ¶ 65 where it teaches the cine information generating unit 15 performs a predetermined feature quantity arithmetic with respect to the 

Claims (9, 11) have been analyzed and rejected w/r to claim 1 above.
Claims (10, 18) have been analyzed and rejected w/r to claim 8 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 20, 2021